Nott, J.
I am aware, that the proceedings the inferior courts of North-Carolina, and some of the other states, are very irregular. I believe that judgments are never formally entered up. I am disposed, therefore, to extend all possible indulgence and liberality towards them : and I believe our courts have given effect to them, wherever have found a single word, or act of the court, from *472w^ence a judgment eould be inferred. But the ver-diet alone, cannot be received as evidence of a judgment.
The motion, therefore, must be discharged.
Justices Smith, Colcock, Bay, and Grimke, concurred.